Citation Nr: 0519451	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2004, the Board remanded the case to schedule the 
veteran for a hearing that was subsequently held in February 
2005 before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
veteran's file.


FINDING OF FACT

Hepatitis C is unrelated to an injury, disease, or event, 
resulting in an injury or disease, during service.

CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated in the line of 
duty during service. 38 U.S.C.A. §§ 105, 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.301, 3.303 (2004).

PROCEDURAL DUE PROCESS 

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Duty to Notify 

The veteran was provided with pre-adjudication VCAA notice by 
letter in September 2001.  The notice included the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or 
event, resulting in injury or disease, during service, 
evidence of current disability, and evidence of a 
relationship between the current disability and the injury or 
disease or event, resulting in injury or disease, during 
service.  The veteran was informed that VA would obtain 
service records, VA records and records from other Federal 
agencies, and that VA with his authorization would obtain 
private medical records or he could submit the records.  He 
was given 60 days to respond.  In the statement of the case, 
dated in June 2002, the RO cited 38 C.F.R. § 3.159 with the 
provision that the claimant provide any evidence in his 
possession that pertained to a claim. 

The content of the VCAA notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the notice of 38 C.F.R. § 3.159, which followed the 
initial adjudication, the timing of the notice did not 
prejudice the case because after the notice the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional evidence and argument, and he did so, and he 
addressed the issue at hearings before a Decision Review 
Officer at the RO and before the Board.  

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
outstanding evidence relevant to the claim and as there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records, including the reports of entrance 
and separation examinations, contain no complaint, finding, 
or history of hepatitis C.  The records do show that in July 
and August 1975 the veteran was hospitalized for viral 
hepatitis, identified as type B, and illegal drug use.  The 
record also contains evidence of intravenous drug abuse.  On 
separation examination, it was noted that in March 1975 the 
veteran had been in a rehabilitative program because of 
illegal drug abuse. 

After service, VA and non-VA records, dating from June 1992 
to July 2004, show ongoing treatment for illegal drug abuse.  
History included hospitalizations in 1974 and 1991 for 
treatment of hepatitis.  In April 1997, hepatitis C was 
diagnosed with a history of hepatitis in 1974.  In August 
2000, there was a 10-year history of hepatitis C.  In April 
2001, history included IV drug abuse in the mid-1990s.  In 
June 2001, the veteran tested positive for hepatitis C 
antibodies.  

In June 2003, the veteran testified that he used drugs 
extensively in service as self-medication for a back injury 
and for anxiety regarding possible service in Vietnam.  He 
testified that he shaved with other soldiers' razors and got 
tattoos during his period of service.  He denied receiving 
any blood transfusions in service.

In February 2005, the veteran testified that he used 
intravenous drugs in service and that he continued to use IV 
drugs after service. 

Analysis

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty during service.  Compensation will not be paid if the 
disability was the result of drug abuse.  38 U.S.C.A. 
§§ 1110, 11131.  

Where drugs are used and the effects result proximately and 
immediately in disability, such disability will be considered 
the result of the person's willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).

An injury or disease incurred during service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of drugs. Drug abuse 
means the use of illegal drugs.  38 C.F.R. § 3.301(d); 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m).  

The service medical records do not document hepatitis C 
during service.  Hepatitis C was first documented after 
service with a history dating to the 1990s.  

Hepatitis C is spread primarily by contact with infected 
blood or blood products. Intravenous drug use, documented 
during service, is recognized as a risk factor for hepatitis 
C. 

The evidence in support of the claim consists of the 
veteran's testimony that he used drugs to self-medicate for a 
back injury and for anxiety that he shaved with other 
soldier's razors, and he got tattoos during service. 

As for the therapeutic use of illegal drugs, as opposed to 
misconduct, where the question involves a medical diagnosis 
or medical causation, medical evidence is needed to support 
the claim.  As the veteran is not competent to provide a 
medical diagnosis or to offer a medical opinion as to the 
cause of his illegal drug abuse, his testimony is not 
afforded any probative weight.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As for the shared razors and the tattooing, there is no 
evidence that any instrument used had been previously used to 
treat other individuals, who were infected with hepatitis C. 

In sum, the risk factor for hepatitis C in this case is the 
veteran's intravenous drug abuse, which is clearly documented 
during and since service.  And the evidence does not 
establish that there exists an equal probability that other 
risk factors, such as shared razors or tattooing, caused 
hepatitis C.  And the veteran himself lacks the competence to 
associate illegal drug abuse to self-medication. 

As the law clearly states, service connection may not be 
established on a direct basis for a disease or injury that 
results from willful misconduct due to the abuse of illegal 
drugs.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).  
As such, service connection for hepatitis C cannot be 
established.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for hepatitis C is denied.



____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


